Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8, 15, and 16 are objected to because of the following informalities: “the information on the outcome” should be “the information relating to the outcome”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “transmitting at least one of the instructions to a client apparatus over a data transfer network” renders the claim indefinite because “a data transfer network” lacks clear antecedent basis. Specifically, Applicant in the preliminary amendment filed 11/10/20 changed in the step of transmitting “the data transfer network” to “a data transfer network”. This introduces unclear antecedent basis because the first limitation in the claim recites “receiving over a data transfer network information”. Thus it is unclear if “a data transfer network” recited in the transmitting step is introducing a second/additional data transfer network or if it is referring back to the data transfer network introduced in the first limitation. If Applicant intended to introduce a second data transfer network, amending the claims to recite a first and second data transfer network would resolve the indefiniteness issue. 
Claims 9 and 17 recite substantially similar limitations and thus are rejected for substantially similar reasons as claim 1.
Regarding claim 1, the phrase “training the machine learning algorithm with the received information to update the parameters being used for determining the condition and the instructions” renders the claim indefinite for multiple reasons. Initially “update the parameters” lacks clear antecedent basis and therefore renders the claim indefinite as it is unclear what “the parameters” is referring back to. Further, the recitation of “the information” renders the claim indefinite because it is unclear if “the received information” is referring back to the previously introduced received information comprising at least a set of symptoms or the previously introduced receiving information on the subject, which information relates to an outcome.
Claims 9 and 17 recite substantially similar limitations and thus are rejected for substantially similar reasons as claim 1.
Regarding claims 4 and 5, the phrase “wherein information comprising at least a set of symptoms” renders the claims indefinite because it is unclear if “information comprising at least a set of symptoms” is referring back to “information comprising at least a set of symptoms” originally introduced in the first limitation of claim 1 or if “information comprising at least a set of symptoms” is introducing an additional symptom receiving step.
Claims 12 and 13 recite substantially similar limitations and thus are rejected for substantially similar reasons as claim claims 4 and 5 respectively.
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 17 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed towards software per se. The broadest reasonable interpretation of a claim drawn to a computer program product comprising computer program code typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  See MPEP 2111.01.  
Applicant’s published specification in [0083] makes it clear that the that the definition of computer readable media is open ended as it recites that it “can be embodied on a non-transitory computer readable medium.” Emphasis added. Further, any recitation of structure in the presently amended claim 17 is not positively recited structure, e.g., “when executed on a processor, cause an apparatus or system to”, “receive over a data transfer network”, “transmit instructions to a client apparatus”. Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a software per se, which is not directed towards statutory subject matter. 
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer program product.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes software per se.

 Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 8 are drawn to a method for determining and improving conditions of a subject, which is within the four statutory categories (i.e., a process). Claims 9 – 16 are drawn to an apparatus for determining and improving conditions of a subject, which is within the four statutory categories (i.e., machine). Claim 17 is drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for determining and improving conditions of a subject, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 9 includes limitations that recite at least one abstract idea.  Specifically, independent claim 9 recites: 
9. An apparatus comprising at least one processor, memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
- receive over a data transfer network information comprising at least a set of symptoms concerning a subject; 
- execute a machine learning algorithm to determine one or more conditions based on said received information and to determine instructions for improving said condition; 
- transmit at least one of the instructions to a client apparatus over data transfer network; 
- continuously receive information on the subject, which information relates to an outcome of the applied instructions on the subject; and 
- train the machine learning algorithm with the received information to update the parameters being used for determining the condition and the instructions.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because receiving a set of symptoms concerning a subject, determining a condition and instructions for improving the condition of the subject, transmitting the instructions to a client, and continuously receiving outcome information on the subject under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a processor and memory).  Any limitations not identified above as part of the certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the learning models (e.g., the machine learning algorithm and training the machine learning algorithm with received information to update parameters of claims 1, 9, and 17) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
Accordingly, claim 9 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 9, because the only difference between Claims 1 and 9 is that Claim 1 recites a method, whereas Claim 9 recites an apparatus with a processor and memory, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 17 is identical as the abstract idea for Claim 9, because the only difference between Claims 17 and 9 is that Claim 9 recites an apparatus, whereas Claim 17 recites a computer program product. 
Dependent claims 2-8 and 10-16 include other limitations for example claims 2 and 10 further recite that the subject is an animal, claims 3 and 11 further recite storing the information in a database comprising data on veterinary medicine, claims 4 and 12 further recite that the received symptoms are received from a selection of symptoms on the client apparatus, claims 5 and 13 further recite that the set of symptoms are received from a wearable device of the subject, claims 6 and 14 further recite generating control instructions to control operation an external device based on the instructions for improving the condition, claims 7 and 15 further recites that the continuously received outcome information is received from a client device, claims 8 and 16 further recites that the received outcome information is received from an external device whose operation is being controlled; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 9.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 17 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
9. An apparatus comprising at least one processor, memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
- receive over a data transfer network information comprising at least a set of symptoms concerning a subject (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
- execute a machine learning algorithm to determine one or more conditions based on said received information and to determine instructions for improving said condition (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)); 
- transmit at least one of the instructions to a client apparatus over data transfer network (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
- continuously receive information on the subject, which information relates to an outcome of the applied instructions on the subject; and 
- train the machine learning algorithm with the received information to update the parameters being used for determining the condition and the instructions (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of receiving a set of symptoms concerning a subject, determining a condition and instructions for improving the condition of the subject, transmitting the instructions to a client, and continuously receiving outcome information on the subject by utilizing a general purpose processor and memory;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0033] and [0080]-[0083] of Applicant’s published specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor and memory) and nothing beyond that; 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitations of “execute a machine learning algorithm to determine one or more conditions…” and “train the machine learning algorithm with the received information to update the parameters being used for determining the condition and the instructions”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 9 and analogous independent claims 1 and 17 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-8 and 10-16 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claims 2 and 10 further recite that the subject is an animal (merely further limiting the abstract idea). 
Claims 3 and 11 further recite storing the information in a database comprising data on veterinary medicine (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claims 4 and 12 further recite that the received symptoms are received from a selection of symptoms on the client apparatus (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claim 5 and 13 further recite that the set of symptoms are received from a wearable device of the subject (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claim 6 and 14 further recite generating control instructions to control operation an external device based on the instructions for improving the condition (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claim 7 and 15 further recites that the continuously received outcome information is received from a client device (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claim 8 and 16 further recites that the received outcome information is received from an external device whose operation is being controlled (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-17 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0033] and [0080]-[0083] of Applicant’s published specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of receiving a set of symptoms concerning a subject, determining a condition and instructions for improving the condition of the subject, transmitting the instructions to a client, and continuously receiving outcome information on the subject by utilizing a general purpose processor and memory;
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitations of “execute a machine learning algorithm to determine one or more conditions…” and “train the machine learning algorithm with the received information to update the parameters being used for determining the condition and the instructions”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor and memory. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-17 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0381119 to Gibbs et al (hereinafter Gibbs).
Regarding claim 9, Gibbs discloses an apparatus comprising at least one processor, memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, cause the apparatus to perform at least the following (Figs. 4 and 6 & [0053] disclose the architecture of a cloud database that includes an artificial intelligence engine and multiple data stores; Fig. 4 & [0044] disclose that the apparatus is a cloud database that includes software, i.e., computer program code, that processes data and makes determinations, interpreted as including a processor and memory): 
- receive over a data transfer network information comprising at least a set of symptoms concerning a subject (Fig. 4 and [0044] disclose that the cloud database receives collected pet data via a WiFi router, i.e., a data transfer network; [0057] discloses that the pet data can include, e.g., daily water consumption and determined increases/decreases thereof to identify anomalous drinking data, i.e., symptoms. Examiner notes that receiving data as symptoms is consistent with Applicant’s originally filed specification, e.g., Applicant’s published specification [0030] discusses that the received data may be data indicating a number of steps taken); 
- execute a machine learning algorithm to determine one or more conditions based on said received information and to determine instructions for improving said condition ([0079]-[0081] disclose using ML and AI ([0055] defines these acronyms as machine learning and artificial intelligence engines, i.e., algorithms) to determine one or more conditions based on the received information, e.g., allergy, heat rash, insect bite or poisoning; [0030] discloses the that diabetes may be determined by the ML engine as the one or more conditions based on the received information and determines that the pet needs veterinary care, interpreted as instructions for improving the condition; [0055] discloses that based on the determination of a health issue of the pet, the system may automatically modify the diet of the pet, i.e., instruction for improving the condition); 
- transmit at least one of the instructions to a client apparatus over data transfer network ([0055] discloses automatically implemented the change of diet and/or sending an alert to the smartphone, i.e., client device of the pet owner to consult a remote veterinarian for treatment as further disclosed in [0084]; Fig. 4 and [0044]-[0045] disclose that the client device 301 and the cloud database communicate via a WiFi router, i.e., a data transfer network); 
- continuously receive information on the subject, which information relates to an outcome of the applied instructions on the subject (Fig. 16 & [0092]-[0093] discloses comparing symptoms (shown in fig. 16 as being e.g., body tremors) before and after diagnosis and treatment of epilepsy with medication, interpreted as receiving information on the pet, i.e., the subject relating to an outcome of the referral for the pet to see a veterinarian; as discussed above symptoms are determined based on the received information which [0050] discloses as being continuously received); and 
- train the machine learning algorithm with the received information to update the parameters being used for determining the condition and the instructions ([0070] & [0090] discloses that the machine learning engine, i.e., algorithm, is continuously trained to recognize patterns, interpreted as updating the machine learning algorithm and its parameters, by adding newly acquired behavior data sets, interpreted as the received information, to its library).

Claims 1 and 17 recite substantially similar limitations as those already addressed in claim 9, and, as such, are rejected for substantially the same reasons as given above.

Regarding claim 10, depending on claim 9, Gibbs further discloses wherein the subject is an animal (Fig. 4 and [0040] disclose that the subject is an animal, e.g., a dog).

Claim 2 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 11, depending on claim 10, further being configured to store the information relating to the outcome in a database comprising data on veterinary medicine (as discussed above in claim 9, Gibbs in Fig. 16 & [0050] and [0092]-[0093] discloses that information relating to the outcome is received at the cloud database, which is interpreted as storing the information in the cloud database. Since the apparatus disclosed by Gibbs serves the purpose treating animals, e.g., by prescribing medicine to control seizures as discussed in [0092] the cloud database is interpreted as a database comprising veterinary medicine).

Claim 3 recites substantially similar limitations as those already addressed in claim 11, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 13, depending on claim 9, further being configured to receive information comprising a set of symptoms from a wearable device of the subject ([0044]-[0045] further discloses that the symptoms discussed above in claim 9 are received from a smart collar, i.e., a wearable device, of the animal).

Claim 5 recites substantially similar limitations as those already addressed in claim 13, and, as such, is rejected for substantially the same reasons as given above.


Regarding claim 15, depending on claim 9, Gibbs further discloses wherein the information on the outcome of the applied instructions on the subject is continuously received from a client device (as discussed above in claim 9, Fig. 16 & [0050] and [0092]-[0093] disclose the information relating to the outcome of the applied instructions is continuously received, further [0045] discloses that this information may be at the cloud database via the smartphone, i.e., the client device.).

Claim 7 recites substantially similar limitations as those already addressed in claim 15, and, as such, is rejected for substantially the same reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs in view of US 2020/0203019 to Leon.
Regarding claim 12, depending on claim 9, Gibbs further discloses being configured to receive information comprising a set of symptoms from a client apparatus (Fig. 4 & [0045] discloses that a smartphone, i.e., client device 301 may transmit the symptoms described above in claim 9 to the cloud database 300).
Gibbs does not specifically disclose said set of symptoms comprising one or more symptoms being selected by a user of the client apparatus.
Leon teaches that it was old and well known in the art of animal healthcare systems, before the effective filing date of the claimed invention, for set of symptoms comprising one or more symptoms being selected by a user of the client apparatus ([0080] teaches including a question set allowing a user to select answers including a list of symptoms, e.g., see Figs. 4A-E). 
Therefore, it would have been obvious to one of ordinary skill in the art of animal healthcare systems before the effective filing date of the claimed invention to modify the animal healthcare apparatus disclosed by Gibbs to incorporate the for a set of symptoms comprising one or more symptoms being selected by a user of the client apparatus as taught by Leon in order to obtain additional information about an animal in order to aid with diagnosis, e.g., see generally Leon [0080]-[0084], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 4 recites substantially similar limitations as those already addressed in claim 12, and, as such, is rejected for substantially the same reasons as given above.

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs in view of US 10,352,759 to Jensen.
Regarding claim 14, depending on claim 9, Gibbs further being configured to adjust an external device based on the instructions for improving the condition, (Fig. 4 & [0044] discloses that the output of the data analysis may result in adjusting the sensors/devices, e.g., [0088] discloses a device may be a wireless food bowl, and [0055] discloses modifying the caloric requirements of the pet; these paragraphs are interpreted as disclosing modifying caloric requirement for a pet, i.e., improving the condition of a the pet, by adjusting sensors/device like a wireless food bowl.). 
Jensen teaches that it was old and well known in the art of caring for animals, before the effective filing date of the claimed invention, generate control instructions based on the instructions for improving the condition, wherein said control instructions are transmitted to a external device in order to control the operations of the external device (Fig. 26 & col 27 lns 22-42 teach a dispenser, i.e., the external device, is connected to the smart apparatus and is used to dispense food into the pet’s food bowl based on a feeding signal from the smart apparatus to the dispensing device, i.e., a control instruction to control the operation of the external device based on the feeding schedule, which as discussed in col 2 lns 28-53 is determined on goals of improving conditions like weight loss). 
Therefore, it would have been obvious to one of ordinary skill in the art of caring for animals before the effective filing date of the claimed invention to modify the system for caring for animals including adjusting a sensor/device such as a food bowl based on adjusted caloric requirement disclosed by Gibbs to incorporate to generate control instructions based on the instructions for improving the condition, wherein said control instructions are transmitted to a external device in order to control the operations of the external device as taught by Jensen in order to help feed pets the right amount of food to live a long happy life, e.g., see Jensen col 2 lns 14-26, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 6 recites substantially similar limitations as those already addressed in claim 14, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 16, depending on claim 14, wherein the information on the outcome of the applied instructions on the subject is continuously received from the external device whose operation is being controlled (as discussed above in claim 9, the information relating to the outcome of the instructions is continuously received, see Gibbs - Fig. 16 & [0050] and [0092]-[0093]. As discussed above in claim 14, Gibbs -Fig. 4 [0044], [0055], & [0088] disclose the operation of an external device is adjusted. Gibbs - [0050] specifically discloses that data from the IoT devices, e.g., food bowl discussed in Gibbs - [0044]-[0045]; Jensen - Fig. 26 & col 27 lns 22-42 teaches controlling the operation of the external device). 
Examiner notes it would have been obvious to have modified the system of Gibbs in view of the teachings of Jensen before the effective filing date of the claimed invention for at least the same reasons discussed above in claim 14.

Claim 8 recites substantially similar limitations as those already addressed in claim 16, and, as such, is rejected for substantially the same reasons as given above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”